Citation Nr: 0811376	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  05-10 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a temporary total disability rating from May 
2, 2003, through July  2003, based on the need for 
convalescence, following surgery on May 2, 2003, to remove a 
cyst of the left foot. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1987 to 
September 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia. 

By letter received in October 2007, the veteran withdrew his 
request for a hearing before a Veterans Law Judge of the 
Board; a hearing in Washington, D.C., had been scheduled for 
January 2008.

The Board notes that the RO has also developed for appellate 
consideration the issue of entitlement to an increased 
schedular rating for left foot disability.  It is clear from 
the veteran's correspondence that he is only seeking 
appellate review with respect the temporary total rating 
issue identified on the title page of this decision.  
Accordingly, the Board will limits decision to the temporary 
total rating issue.

FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the appeal have been obtained. 

2.  On May 2, 2003, the veteran underwent surgery for 
service-connected left foot disability; surgical residuals, 
to include pain, precluded full weight bearing and 
necessitated convalescence from May 2, 2003, through July 17, 
2003.


CONCLUSION OF LAW

A temporary total disability rating based on the need for 
convalescence following left foot for the period from May 2, 
2003, through July 2003 is warranted.  38 C.F.R. § 4.30 
(2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the evidence 
currently of record is sufficient to establish the veteran's 
entitlement to the complete benefit sought on appeal.  
Therefore, no further development of the record is required 
under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007) or 
38 C.F.R. § 3.159 (2007).

Legal Criteria

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under paragraph (a)(1), 
(2) or (3), set forth below, effective the date of hospital 
admission or outpatient treatment and continuing for a period 
of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.

(a) Total ratings will be assigned under this section if 
treatment of a service-connected disability resulted in:

(1) Surgery necessitating at least one month of 
convalescence;

(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or

(3) Immobilization by cast, without surgery, of one major 
joint or more.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that notations in the medical record as to the veteran's 
incapacity to work after surgery must be taken into account 
in the evaluation of a claim brought under the provisions of 
38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-297 
(1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  
Furthermore, the Court has noted that the term 
"convalescence" does not necessarily entail in-home 
recovery.

Analysis

The veteran claims that he should be awarded convalescent 
benefits from May 2, 2003, through July 17, 2003, following 
surgery on May 2, 2003, to remove a painful cyst of the left 
foot. 

Numerous letters from the veteran's private treatment 
provider, Calvin S. Kibwe, D.P.M., document the podiatrist's 
opinion that the veteran needed to stay away from work from 
May 2, 2003, to July 18, 2003, following in-office surgery 
for a painful cyst on the left foot May 2, 2003.  See letters 
from Dr. Kibwe dated in July 2003, March 2005, November 2006, 
December 2006, and July 2007 (twice).  The record includes a 
release to return to work, effective July 18, 2003, signed by 
Dr. Kibwe on that date.  In the most recent letter from Dr. 
Kibwe, dated in July 2007, Dr. Kibwe explained that the 
veteran required convalescence during this period due to 
severe pain and reduced weight bearing on the post-operative 
site.  In the Board's opinion, the foregoing evidence 
satisfactorily establishes that the residuals of the surgery 
on May 2, 2003, necessitated convalescence for the period 
from that date through July 17, 2003.  Accordingly, the 
veteran is entitled to a temporary total rating for 
convalescence from May 2, 2003, through July 2003.


							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a temporary total disability rating based on 
the need for convalescence from May 2, 2003, through July 
2003, because of left foot surgery is granted, subject to the 
criteria applicable to the payment of monetary benefits.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


